Citation Nr: 0025111	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 23, 1971, to 
March 25, 1972.

This appeal arises from an August 1995 rating decision of the 
Newark, New Jersey, Regional Office (RO) that, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen the veteran's service connection claim 
for hepatitis.  In February 1998, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for the 
acquisition of additional medical record evidence and for the 
conduct of an examination by the Department of Veterans 
Affairs (VA).  The matter is now again before the Board for 
disposition.

As a preliminary matter, the Board notes that the August 1995 
rating decision also denied the veteran's claim for non-
service-connected pension benefits.  However, while the 
veteran filed a notice of disagreement in September 1995 with 
regard to the August 1995 rating decision on the non-service-
connected pension issue, he did not thereafter perfect his 
appeal in a timely fashion.  In the February 1998 remand, the 
Board referred the matter to the RO for clarification.  This 
was done in the supplemental statement of the case issued in 
May 2000.     


FINDINGS OF FACT

1.  The veteran's claim for service connection for hepatitis 
was denied by the RO in March 1987; notice of that rating was 
mailed to the veteran that same month. 

2.  Treatment records and an examination report submitted 
subsequent to the March 1987 rating decision are either 
duplicative or not material to the claim of service 
connection for hepatitis and, thus, are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim. 



CONCLUSIONS OF LAW

1.  The RO's March 1987 decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received subsequent to the March 1987 RO 
decision is not new and material; and the claim for service 
connection for hepatitis may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1987, the RO denied the veteran's claim for service 
connection for hepatitis.  Notice of that rating decision was 
mailed to the veteran's then last known address of record  
The claims folder contains no correspondence from the veteran 
disagreeing with the March 1987 rating decision in a timely 
fashion for purposes of commencing an appeal.  Thus, that 
rating decision became final.  

The veteran argues that he did not receive notice of the 
March 1987 rating decision, and he thus contends that the 
claim is still pending.  However, the record supports a 
finding that the RO properly provided the veteran with notice 
of the March 1987 decision.

There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See United States v. Chemical Foundation, Inc. 272 U.S. 1, 
14-15 (1926).  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted this as meaning that, 
in the absence of clear evidence to the contrary, it is 
presumed that the RO has properly discharged its duty by 
mailing a copy of an RO decision to the latest address of 
record at the time of the decision.  Evans v. Brown, 9 Vet. 
App. 273, 287 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995); Mason v. Brown, 8 Vet. App. 44, 53, 55 (1995); 
Saylock v. Principi, 3 Vet. App. 394, 395 (1992).  A claimant 
may submit evidence to rebut that presumption.
Thus, the first avenue of inquiry is whether the RO properly 
sent notice of the March 1987 rating decision to the 
veteran's last known address of record.  The veteran's claims 
folder discloses that he submitted a VA application form to 
the Roanoke, Virginia, RO (which had jurisdiction over the 
veteran's claims folder at that particular time) in mid-March 
1987.  On that application form, he listed his address as a 
residence on North Boulevard in Richmond, Virginia.  That is 
the address to which the RO sent notice of the March 1987 
rating decision denying service connection for hepatitis.  

The claims folder also discloses that the veteran has resided 
at other addresses at various points.  However, the last 
known address of record at the time of the RO's notification 
to the veteran of the March 1987 rating decision was the 
North Boulevard address.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that where a mailing is returned as undeliverable and 
the claims file discloses other possible and plausible 
addresses, the Board must attempt to locate the veteran at 
the alternative known addresses.  See also Cross v. Brown, 9 
Vet. App. 18, 19-20 (1996).  In this case, the RO's 
correspondence was not returned as undeliverable.  Therefore, 
there was no reason for the RO to believe that the latest 
address of record (the North Boulevard address) was invalid.
 
Therefore, the evidence supports the conclusion that the RO 
sent notice of the March 1987 rating decision that denied 
service connection for hepatitis to the veteran at his last 
known address of record.  As a notice of disagreement with 
that decision was not filed within a year after notification 
was mailed, the March 1987 rating decision became final.

The Board now turns to whether the claim of entitlement to 
service connection for hepatitis may be reopened.

Prior, final decisions may not be reopened absent the 
submission of new and material evidence warranting revision 
of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d) (1999).  Where there 
is a final decision on a claim, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C.A § 7104(b) (West 1991).  However, there is an 
exception to this rule; if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition. See 
38 U.S.C. §  5108, 7104.  The Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the definition of "new and material 
evidence" adopted by the United States Court of Appeals for 
Veterans Claims (Court).  The Federal Circuit held that in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of the statutory term in 38  U.S.C. § 5108.  
Consequently, the legal test adopted in Colvin and enforced 
in subsequent cases, see e.g. Sklar v. Brown, 5 Vet. App. 
140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 (1995) 
and Evans v. Brown, 9 Vet. App. 273 (1996), which required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case was invalidated.  Thus, the Federal Circuit held in 
Hodge that the correct legal standard that is applied to 
reopening claims is the standard set forth in 38 C.F.R. 
§ 3.156(a).  That regulation states that, in order for new 
evidence to be material, the new evidence should "bear[ ] 
directly and substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  See also Winters v. West, , 12 Vet. App. 203, 214 
(1999).  The Court held in Elkins that now the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable possibility of a 
change in the outcome" standard established by Colvin.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  

The evidence submitted subsequent to the March 1987 rating 
decision includes the veteran's testimony at two hearings 
(one before the RO and one before the Board)   and various 
outpatient treatment records, some of which are new and some 
of which are duplicates.  Pursuant to a remand by the Board, 
the RO also scheduled the veteran for VA examinations in 
attempts to obtain additional evidence in support of his 
effort to reopen the hepatitis service connection claim.

With regard to additional outpatient treatment records, none 
of those records refers to any diagnosis of hepatitis (let 
alone a diagnosis of hepatitis A, B, or C).  Since these 
records do not pertain to hepatitis, they are not so 
significant that they must be considered in order to fairly 
decide the merits of the case.  Therefore, these treatment 
records are not material, as the term "material" is defined 
in 38 C.F.R. § 3.156.  See Hodge, supra.

In accordance with the Board's remand, on two occasions (in 
March 1998 and in November 1998), the RO requested that the 
veteran provide necessary information to assist the RO in 
obtaining certain medical records of which he had spoken.  He 
did not respond to the requests.  

The veteran failed to report for two VA examinations 
scheduled in August 1998 and in September 1998.

In December 1998, the veteran underwent a VA liver, gall 
bladder, and pancreas examination pursuant to the Board's 
February 1998 remand.  The examining VA physician reviewed 
the veteran's claims folder and recounted the veteran's past 
medical history.  The veteran had a history of hepatitis 
during 1971 while serving on active duty.  The veteran 
further reported that he was hospitalized for almost two 
months while on active duty and that he was discharged for 
medical reasons.  On physical examination, the veteran had no 
complaints, his eyes were nonicteric, and while his abdomen 
was soft, bowel sounds were intact, and there was no 
organomegaly.  Although he was scheduled to undergo 
laboratory studies, the veteran failed to report for these 
studies.  The diagnosis was a history of hepatitis.  The 
examining VA physician specifically addressed the question, 
posed on remand, whether the veteran's hepatitis clearly and 
unmistakably pre-existed his active duty and whether he had 
residuals of hepatitis.  The physician wrote that he was 
unable to answer the questions because further studies were 
needed.  However, the physician remarked that the veteran had 
failed to report for those studies on three separate 
occasions.  

The Board notes that at the February 1998 hearing, the 
undersigned Member of the Board who presided at the hearing 
suggested that the RO might seek to obtain records of 
treatment from the Richmond, Virginia, VA medical center.  
However, upon closer review of the record, the Board finds 
that further efforts in this regard are not necessary.  
First, the veteran's claims folder reveals that previous 
efforts to obtain records of treatment from the Richmond VA 
facility were unsuccessful; indeed, a response from that 
facility in connection with a prior adjudication was to the 
effect that records were not available.  Second, at the 
hearing the veteran in fact testified that while blood work 
may have been taken at the Richmond VA facility, he was not 
aware of any follow-up with regard to hepatitis; indeed, he 
stated that testing to ascertain the existence of any 
residuals of hepatitis should have been conducted at 
Richmond.  

The veteran has not been cooperative in the adjudication of 
this claim.  As noted above, despite two hearings, one of 
which included specific instructions as to what types of 
evidence might be helpful, the veteran has failed to respond 
to several requests for information and has failed to report 
for several scheduled VA examinations and a laboratory study 
in connection with the December 1998 VA examination that was 
ultimately accomplished.  A claimant must cooperate in the VA 
adjudication process.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)); see Holland v. Brown, 6 Vet. App. 443, 448-49 (1994) 
(refusal to submit to VA examination because of televised 
reports regarding care at VA medical care not considered good 
cause for failure to report for examination); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) (financial hardship 
associated with traveling to VA examination site not 
considered good cause for failure to appear).  If the veteran 
seeks to reopen his claim in the future, his cooperation 
would be crucial. 

In light of the foregoing, the claim of entitlement to 
service connection for hepatitis may not be reopened.  
Inasmuch as the claim is not reopened, the inquiry by the 
Board stops, i.e., it does not progress to the further 
matters of whether the claim is well grounded, or whether the 
duty to assist is met.  See Elkins v. West, 12 Vet. App. 209 
(1999).






ORDER

The appeal to reopen a claim of entitlement to service 
connection for hepatitis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

